Citation Nr: 1701882	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-17 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for 38 U.S.C. Chapter 30 (Montgomery GI Bill) educational assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to February 1990 in the Navy; from January 1997 to April 1999 in the Marines; and from April 1999 to June 2001 in the Marines.  The character of the Veteran's discharge from his first period of service was honorable.  The character of the Veteran's discharge from his second period of service was also honorable and the Veteran's DD-214, along with his other personnel records show that he was separated so that he could accept a commission as an officer.  The character of the Veteran's discharge from his final period of service was "general, under honorable conditions" and the narrative reason for the separation was "unacceptable conduct."   

This matter comes before the Board of Veterans' Appeals (Board) from an administrative decision by the Department of Veterans' Affairs (VA).

In May 2013, a Board videoconference hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.  In July 2014, the Board remanded the case to the RO for further development and readjudication.  In a February 2016 supplemental statement of the case, the RO readjudicated the claim, continuing denial of the benefits sought and the case has now been returned to the Board for adjudication.

In a March 2016 statement written on a VA Form 9, the Veteran indicated that he was only appealing the matter of "erroneous enrollment."  He then went on to explain that it was not his fault that money was taken out of his military pay and applied erroneously to the Chapter 30 program.  Therefore, he was requesting that the money that was withheld for Chapter 30 purposes be refunded to him.  This statement suggests that the Veteran may not be continuing to dispute VA's finding that he is not eligible to receive Chapter 30 benefits.  However, because VA had not received an explicit withdrawal of this aspect of the Veteran's claim, the Board will proceed to adjudicate it on the merits in the analysis below.  The analysis will also briefly address how the Veteran should proceed in relation to claiming a refund of money withheld for Chapter 30 benefits purposes.    

FINDING OF FACT

The nature and character of the Veteran's service precludes him from eligibility for VA Chapter 30 educational benefits.  


CONCLUSION OF LAW

The criteria for entitlement to eligibility for 38 U.S.C. Chapter 30 (Montgomery GI 
Bill) benefits have not been met.  38 U.S.C.A. §§ 3011(a)(3); 3311(c); 38 C.F.R. § 21.7042 (a), 21.7044, 21.7045 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

In regard to compliance with the July 2014 Board remand, the RO appropriately verified the Veteran's initial period of active service; attempted to obtain the original decision denying the Veteran's claim for Chapter 30 benefits (and while it was unsuccessful in obtaining the actual document, did obtain pertinent text from it); obtained additional information concerning the Veteran's VEAP eligibility and disenrollment refund; and attempted to obtain additional documentation verifying the amount withheld from the Veteran's military pay for purposes of participation in the Chapter 30 program.  Although the RO was not successful in obtaining all of the information sought, the Veteran was not prejudiced, as the record contains all necessary information concerning the nature and character of the Veteran's active service for the Board to determine as a matter of law that there is no basis for awarding him Chapter 30 benefits.  Consequently, any further remand would only cause additional delay with no benefit flowing to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the Board will proceed to issue a decision on the merits.  

II.  Analysis

Generally, a veteran is eligible for educational assistance benefits pursuant to Chapter 30 if he (1) after June 30, 1985, first becomes a member of the Armed Forces; (2) serves at least three years of continuous active duty in the Armed Forces if the obligated period of service is three years or more; and (3) is discharged from active duty with an honorable discharge.  38 U.S.C.A. § 3011 (a); 38 C.F.R. § 21.7042(a) (2016).  

In this case, the Veteran's initial DD-214 shows that he entered his first period of active duty on February 11, 1985.  Consequently, he does not meet the general eligibility criteria for eligibility for Chapter 30 education benefits.  Id.

Although the Veteran does not meet the above general criteria, the evidence indicates that he had initially established eligibility for another VA educational benefits program, the Post-Vietnam Veterans Educational Assistance Program (VEAP).  Such veterans can establish alternative Chapter 30 eligibility under 38 C.F.R. § 21.7045 (d), (e).  However, these provisions require, among other things, that the Veteran was on active duty status on October 9, 1996.  In this case, the Veteran was not on active duty status on that date.  Consequently, he does not qualify for alternative chapter 30 eligibility under these provisions.  Id.  

Although the remaining provisions of 38 C.F.R. § 21.7045 do not explicitly indicate that they apply to prior VEAP participants , they more generally provide a means of alternative eligibility for Chapter 30 benefits for certain individuals who are not eligible for such benefits under 38 C.F.R. § 21.7042. (I.e. certain individuals who were voluntarily separated after October 23, 1992 or involuntarily separated; or who were voluntarily discharged before October 23, 1992).   38 C.F.R. § 21.7045 (a-c).  These provisions require, among other things, that the individual either be involuntarily separated as that term is defined in 10 U.S.C.A. § 1141  after February 2, 1991 with an honorable discharge or be separated with an honorable discharge and receive voluntary separation incentives under 10 U.S.C.A. § 1174(a) or § 1175.  38 C.F.R. § 21.7045(a).

In this case, the Veteran did have two periods of service after February 2, 1991.  However, neither of the separations from these active duty periods was both involuntary in nature and honorable in character.  In this regard, although the Veteran was honorably discharged from his middle period of service, his separation in April 1999 was not involuntary; rather he separated voluntarily in order to accept a commission as an officer.  See e.g. 10 U.S.C.A. § 1141 (which clearly does not include separation in order to accept an officer's commission under the definition of involuntary separation).  Also, although the Veteran did involuntarily separate from his final period of service due to unacceptable conduct, the character of this separation was not "honorable" but "general, under honorable conditions."  See e.g. Marine Corps Separation and Retirement Manual, Chapter 1, paragraph 1004 (2013), indicating that an honorable discharge and a general discharge under honorable conditions are separate and distinct character of discharge categories.  

Additionally, although the Veteran's separation from his 2nd period of service was voluntary in nature and honorable in character, there is no indication or allegation of record that he received any separation incentives under 10 U.S.C.A. § 1174(a) or 
§ 1175.  Further, although the character of the Veteran's initial period of service was honorable, it appears that his separation was involuntary under other than adverse conditions (i.e. the 12 month extension of his 4 year enlistment had ended), Moreover, even if the separation could be considered voluntary, there is no indication or allegation that he received any separation incentives under 10 U.S.C.A. § 1174(a) or § 1175.  Accordingly, because the Veteran is not shown to have been involuntarily separated after February 1991 with an honorable discharge or to have been separated with an honorable discharge while receiving voluntary separation incentives, his service does not qualify him for alternative eligibility for Chapter 30 benefits under 38 C.F.R. § 21.7045(a).  

In sum, the evidence shows that the Veteran's service does not qualify him for general eligibility for Chapter 30 benefits under 38 C.F.R. § 21.7042 or for alternative eligibility to Chapter 30 benefits under 38 C.F.R. § 21.7045.  Consequently, as the Board is bound to follow the controlling regulations, as a matter of law, it does not have a basis for awarding the Veteran Chapter 30 educational benefits.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Finally, the Board recognizes that the Veteran contributed a portion of his basic pay for the purpose of participating in the Chapter 30 program and has requested a refund of those contributions.  In an advisory opinion, VA's General Counsel  found that where an individual did not meet the Chapter 30 eligibility criteria, he was not legally a Chapter 30 participant and reduction of his basic pay was contrary to statutory authority and erroneous.  See O.G.C. Advisory 13-93 (Feb. 23, 1993).  However, VA does not have any control over the money reduced from military pay nor does it have the statutory authority to return that money.  Id.  Instead, each specific branch of the Armed Forces is responsible for any restoration of funds.  Id. Thus, while the Board is sympathetic with the Veteran's request, it has no legal authority to refund the Veteran's Chapter 30 contributions.  Rather, the Veteran must seek the refund directly from the Marine Corps. 
 

ORDER

Basic eligibility for 38 U.S.C. Chapter 30 (Montgomery GI Bill) educational assistance is denied.


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


